Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 1 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 2 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 3 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 4 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 5 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 6 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 7 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 8 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 9 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 10 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 11 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 12 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 13 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 14 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 15 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 16 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 17 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 18 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 19 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 20 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 21 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 22 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 23 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 24 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 25 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 26 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 27 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 28 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 29 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 30 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 31 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 32 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 33 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 34 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 35 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 36 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 37 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 38 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 39 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 40 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 41 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 42 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 43 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 44 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 45 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 46 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 47 of 51
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 48 of 51




          [FILED UNDER SEAL]
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 49 of 51




          [FILED UNDER SEAL]
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 50 of 51




         [FILED UNDER SEAL]
Case 18-10512-KBO   Doc 1130-1   Filed 12/17/19   Page 51 of 51




         [FILED UNDER SEAL]
